Peters, J.
An award of referees in a case of bastardy was returned to court in an irregular form and accepted, and the case was dropped from the docket, nothing more then being done about it. After the lapse of se veral terms of court, upon motion and due notice thereon, the case was ordered to be restored to the docket and re-committed to the referees. No person but the parties could be aifected by this proceeding. Bail had been discharged. Nor had judgment been fully made up. No order of affiliation had been passed, and no bond for the support of the child given or applied for. In that condition of things, the case might well have remained upon the docket until finally disposed of; unripe fruit lingering on the tree beyond its season. West v. Jordan, 62 Maine, 484. Lothrop v. Page, 26 Maine, 119. Riley v. Farnsworth, 116 Mass. 223.

Exceptions overruled.

Appleton, C. J., Barrows, Daneorth, Virgin and Symonds, JJ., concurred.